DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks/Amendments
The amendment submitted on May 3, 2021 has been entered and considered.  The amendment is sufficient to overcome each ground of rejection set forth in the previous Office action and the pending claims are in condition for allowance with the following amendment.
Each rejection set forth in the previous action (under 35 USC 102(a)(1), 35 USC 102(a)(2) and double patenting) is overcome by Applicant’s amendment to narrow the scope of the claimed compounds.  In particular, the amended claims require two substituents on the cyclobutyl ring, which is neither taught nor suggested by either 102 reference or by the conflicting claims in each of the double patenting rejections.  Accordingly, the rejections are withdrawn.
Note that in accordance with MPEP 803.02, Applicant’s amendment necessitated expanding the scope of search and consideration to the full scope of claim 1, for which there was no additional prior art.  Accordingly, the requirement for provisional election of species is withdrawn such that the full scope of each claim of the elected group I was considered on its merits.  Claim 7, previously withdrawn as a result of the election of species requirement, was accordingly rejoined.
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 13, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Because all claimed inventions previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement between groups I and II as set forth in the Office action mailed on October 26, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE






The following is an examiner’s statement of reasons for allowance: The instantly claimed compounds and methods are novel and non-obvious over the prior. The novelty lies in the particularly required combination of substituents on the benzofuran ring.  Notably, the claims require two substituents on the cyclobutyl ring.  The closest prior art is US 8,048,887, for example, which teaches structurally similar benzofuran compounds as hepatitis C treatment.  However, the compounds taught and suggested by the ‘887 publication differ from those of the instant claims, in particular lacking the required substituent R12 on the cyclobutyl ring.  The prior art does not provide a motivation to alter the structure of the compounds in the particular way necessary to arrive at the instantly claimed formula.  As such, the instantly claimed compounds are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Claims 1-13 are allowed.   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday through Thursday, 8:00 – 6:00 EST. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699